     Case 2:19-cr-00282-RGK Document 183 Filed 05/12/21 Page 1 of 3 Page ID #:965



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0719/0600
          Facsimile: (213) 894-6269
 8        E-mail:    poonam.kumar@usdoj.gov
                     roger.hsieh@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 19-282-RGK

14              Plaintiff,                    STIPULATION REGARDING DISCLOSURE
                                              OF THIRD-PARTY TAX RETURN
15                   v.                       INFORMATION PURSUANT TO 26 U.S.C.
                                              § 6103(i)(4)
16   ZHONGTIAN LIU ET AL.,

17              Defendants.

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the Acting United States Attorney for the Central District
21   of California and Assistant United States Attorneys Roger A. Hsieh
22   and Poonam G. Kumar, and defendants Perfectus Aluminium Inc., also
23   known as “Perfectus Aluminum Inc.” and Perfectus Aluminum
24   Acquisitions, LLC (collectively, the “Perfectus defendants”), by and
25   through their counsel of record, Robert Ruyak and Don Livornese;
26   Scuderia Development, LLC; 1001 Doubleday, LLC; Von Karman-Main
27   Street, LLC; and 10681 Production Avenue, LLC (collectively, the
28   “Warehouse defendants”), by and through their counsel of record,
     Case 2:19-cr-00282-RGK Document 183 Filed 05/12/21 Page 2 of 3 Page ID #:966



 1   Stephen Larson and Hilary Potashner (collectively, the “parties”),

 2   hereby stipulate as follows:

 3        1.    The Indictment was filed on May 7, 2019, and made public on

 4   July 31, 2019.    Defendants are charged with conspiracy in violation

 5   of 18 U.S.C. § 371, nine counts of wire fraud in violation of 18

 6   U.S.C. § 1343, and seven counts of passing false and fraudulent

 7   papers through a customhouse in violation of 18 U.S.C. § 545 in a 53-

 8   page indictment.     The indictment also charges the Perfectus

 9   defendants with seven counts of international promotional money

10   laundering in violation of 18 U.S.C. § 1956(a)(2)(A).

11        2.    The investigative file in this case includes personal

12   identification information of various third parties, including

13   information that qualifies as “return” and “return information” as

14   defined in 26 U.S.C. §§ 6103(b)(1), (2).         The government intends to

15   produce third-party return and return information to defendants as

16   required by Rule 16 of the Federal Rules of Criminal Procedure, 18

17   U.S.C. § 3500, and Brady v. Maryland, 373 U.S. 83 (1963).

18        3.    26 U.S.C. § 6103(i)(4)(A)(ii) allows the Court to issue an

19   order authorizing the disclosure of return and return information in

20   a judicial proceeding pursuant to 18 U.S.C. § 3500 and Rule 16 of the

21   Federal Rules of Criminal Procedure.

22   //

23   //

24   //

25

26

27

28

                                           2
     Case 2:19-cr-00282-RGK Document 183 Filed 05/12/21 Page 3 of 3 Page ID #:967



 1        4.    Accordingly, the parties hereby stipulate and ask the Court

 2   to issue an order authorizing the disclosure to defendants return and

 3   return information of third parties.        The government will produce

 4   this information subject to the Protective Order entered by the Court

 5   (Dkt. 145).

 6   IT IS SO STIPULATED.

 7    Dated: May 12, 2021                 Respectfully submitted,

 8                                        TRACY L. WILKISON
                                          Acting United States Attorney
 9
                                          BRANDON D. FOX
10                                        Assistant United States Attorney
                                          Chief, Criminal Division
11

12                                              /s/
                                          ROGER A. HSIEH
13                                        POONAM G. KUMAR
14                                        Assistant United States Attorneys
15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17                                         /s/ (per email authorization)
                                          ROBERT RUYAK
18                                        Attorney for
                                          The Perfectus Defendants
19

20                                         /s/ (per email authorization)
                                          HILARY POTASHNER
21                                        Attorney for
                                          The Warehouse Defendants
22

23

24

25

26

27

28

                                           3
